Exhibit 10.1

AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT

THIS AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2014, is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”), SABA SOFTWARE, INC., a Delaware corporation
(“Borrower”), and the undersigned Subsidiaries of Borrower, and in light of the
following:

W I T N E S S E T H

WHEREAS, Lender and Borrower are parties to that certain Amended and Restated
Credit Agreement, dated as of June 27, 2011 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Lender make certain amendments to the
Credit Agreement; and

WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate Borrower’s request.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.

2. Amendments to Credit Agreement. Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 3 hereof:

(a) Section 1.01 of the Credit Agreement is hereby amended and modified by
amending and restating the following definitions, or adding (as applicable) the
following definitions, in the appropriate alphabetical order:

“EBITDA” means, with respect to any fiscal period:

Borrower’s consolidated net earnings (or loss),

minus

(a) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) any extraordinary, unusual, or non-recurring gains,

(ii) interest income,

 

1



--------------------------------------------------------------------------------

(iii) any software development costs to the extent capitalized during such
period,

(iv) exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

(v) income arising by reason of the application of FAS 141R in connection with
any Permitted Acquisition;

and plus

(b) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) any extraordinary, unusual, or non-recurring losses,

(ii) interest expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

(iv) depreciation and amortization for such period,

(v) with respect to any Permitted Acquisitions after the Closing Date:
(A) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(B) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,

(vi) fees, costs, charges and expenses incurred in connection with any Permitted
Acquisition to the extent permitted to be incurred under the Agreement that are
required by the application of FAS 141R to be and are expensed by Borrower and
its Subsidiaries,

(vii) non-cash compensation expense (including deferred non-cash compensation
expense) arising from the sale or issuance of stock, the granting of stock
options, and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such stock, stock option, stock appreciation rights, or similar
arrangements, or settlement of claims or potential claims relating to equity
compensation matters) (minus the amount of any such expenses or charges when
paid in cash to the extent not deducted in the computation of net earnings (or
loss)),

(viii) one-time restructuring charges,

 

2



--------------------------------------------------------------------------------

(ix) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(x) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,

(xi) fees, costs, and charges incurred (A) prior to November 30, 2013 in
connection with the Restatement-Related Events, Restatement-Related Claims, or
Restatement-Related Delays, in an aggregate amount not to exceed $4,000,000 for
the three months ended May 31, 2013, $8,000,000 for the six months ended
August 31, 2013, and $12,000,000 for the nine months ended November 30, 2013,
and (B) during or after the fiscal quarter ending February 28, 2014 in
connection with the Restatement-Related Events, Restatement-Related Claims, or
Restatement-Related Delays, in an aggregate amount (together with any cash
charges arising from a Restatement Related Event and added back pursuant to
clause (b)(xii) below) after such date not to exceed the lesser of
(x) $22,000,000 plus the amount of such fees, costs, and charges paid with the
proceeds of Borrower’s D&O insurance, and (y) $30,000,000, and

(xii) cash charges arising from Restatement-Related Events, Restatement-Related
Claims, or Restatement-Related Delays and related to the granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such stock option, stock appreciation rights, or similar arrangements, or
settlement of claims or potential claims relating to equity compensation
matters) (minus the amount of any such expenses or charges when paid in cash to
the extent not deducted in the computation of net earnings (or loss)), in an
aggregate amount (together with any fees, costs, and charges arising from a
Restatement Related Event and added back pursuant to clause (b)(xi) above) not
to exceed the lesser of (A) $22,000,000 plus the amount of such cash charges
paid with the proceeds of Borrower’s D&O insurance, and (B) $30,000,000,

in each case, determined on a consolidated basis (x) for all periods prior to
the Restatement Completion, generally consistent with the Saba Prerestatement
Standards, (y) for all periods on or after the Restatement Completion, in
accordance with GAAP and (z) with respect to any calculation of EBITDA on and
after the Restatement Completion:

(A) minus any non-cash (i) increases to revenue, (ii) decreases to any component
of cost of goods sold and (iii) any other decreases to non-tax expenses,
included, in each case, in the calculation of Borrower’s consolidated net
earnings on or after the Restatement Completion in accordance with GAAP that
would otherwise not be included if such were calculated in a manner consistent
with the Saba Prerestatement Standards; and

(B) plus any non-cash (i) decreases to revenue, (ii) increases to any component
of cost of goods sold and (iii) any other increases to non-tax expenses
included, in each case, in the calculation of Borrower’s consolidated net
earnings on or after the Restatement Completion in accordance with GAAP that
would otherwise not be included if such were calculated in a manner consistent
with the Saba Prerestatement Standards.

 

3



--------------------------------------------------------------------------------

Examples of the calculations of the amounts described in clauses (A) and
(B) above are set forth on Exhibit E attached hereto, and going forward such
amounts shall be calculated in a manner consistent with such examples.

In addition, for the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date), Borrower shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC
or in such other manner acceptable to Lender) as if any such Permitted
Acquisition or adjustment occurred on the first day of such Reference Period.

“Financial Statement Event” means, as of any date of determination, that each of
the following clauses are satisfied: (a) the Restatement Completion has occurred
and no Event of Default has occurred and is continuing, (b) Borrower has filed
with the United States Securities and Exchange Commission its Annual Reports on
Form 10-K for Borrower’s fiscal year ended May 31, 2014 (with the requisite
financial statements contained therein, which shall be audited by Borrower’s
independent certified public accountant (which independent certified public
accountant shall be of recognized national standing) and certified by such
independent certified public accountant (i) to have been prepared in accordance
with GAAP, and (ii) without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 5.09 of the
Credit Agreement, but other than any qualification or exception relating to the
audit of internal controls for fiscal years 2012 and earlier), and (c) Borrower
has delivered to Lender consolidating financial statements of Borrower, prepared
by Borrower (to include balance sheets, profit and loss statements, statements
of cash flows, and reconciliations of net worth) for each of the fiscal years
identified in the definition of “Restatement Completion” and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower for
such fiscal years.

“Net Leverage Ratio” shall mean, as of any date, the ratio of:

(a) the total outstanding Debt of Borrower less the lesser of (i) $15,000,000
and (ii) the actual amount of Borrower’s Cash and Cash Equivalents as of such
date, as stated on Borrower’s most recent quarterly financial statements
delivered to Lender, to

(b) EBITDA for the trailing twelve (12) months immediately prior to such date,
as stated on Borrower’s most recent quarterly financial statements delivered to
Lender.

“Restatement Completion” means that Borrower has restated its annual financial
results for fiscal years 2010 and 2011 (or such other years as are instead
required by the United States Securities and Exchange Commission), and has
completed its financial statements for the fiscal years 2012, 2013 and 2014,
which financial statements have

 

4



--------------------------------------------------------------------------------

been audited by Borrower’s independent certified public accountant (which
independent certified public accountant shall be of recognized national
standing) and certified by such independent certified public accountant (a) to
have been prepared in accordance with GAAP, and (b) without any qualifications
(including any (A) “going concern” or like qualification or exception,
(B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 5.09, but other than any qualification or
exception relating to the audit of internal controls for fiscal years 2012 and
earlier), and has delivered such financials to Lender.

“Restatement-Related Claim” means any action, claim, demand, controversy,
investigation, suit, settlement or other proceeding that arises in connection
with any Restatement-Related Event or Restatement-Related Delay, including
claims or potential claims related to equity compensation matters arising in
connection with the foregoing.

“Restatement-Related Delay” means the delay in production of financial
statements for periods prior to the Borrower becoming a timely SEC filer
subsequent to the Restatement Completion.

“Restatement-Related Event” means (a) any event partially or wholly contributing
to (i) the need to conduct the Restatement Completion or (ii) the de-listing of
the shares of Borrower on The NASDAQ Global Select Stock Market as well as any
relisting, (b) the Restatement Completion, the de-listing of the shares of
Borrower on The NASDAQ Global Select Stock Market, the failure of Borrower to
make filings with the Securities and Exchange Commission prior to the
Restatement Completion, the SEC Investigation including all SEC filings and
securities and corporate law compliance required in connection with any of the
foregoing.

“SEC Investigation” means the investigation by the United States Securities and
Exchange Commission pending on and prior to February 28, 2014, which, Borrower
believes focuses on Borrower’s financial accounting, reporting and controls and
other matters arising from or relating to the Restatement-Related Events.

(b) Section 3.04 of the Credit Agreement is hereby amended and modified by in
its entirety as follows:

“3.04 LITIGATION. There are no actions, claims, investigations, suits, or
proceedings pending or, to the best of Borrower’s and each Subsidiary
Guarantor’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any Governmental Authority, arbitrator, court or
administrative agency which reasonably could be expected to have a Material
Adverse Effect, other than the SEC Investigation. Schedule 3.04 sets forth a
complete and accurate description of each of the actions, claims,
investigations, suits, or proceedings with asserted liabilities in excess of, or
that could reasonably be expected to result in liabilities in excess of,
$1,500,000 that, as of February 28, 2014, is pending or, to the best knowledge
of Borrower and each Subsidiary Guarantor threatened, against Borrower or one of
its Subsidiaries.”

(c) Section 3.14 of the Credit Agreement is hereby amended and modified by
inserting, immediately prior to the “.” at the end of the first sentence
thereof, the phrase “(except in connection with Borrower’s failure to timely
file with the United States Securities and Exchange Commission its

 

5



--------------------------------------------------------------------------------

Quarterly Reports on Form 10-Q for the fiscal quarters ended February 29,
2012, August 31, 2012, November 30, 2012, February 28, 2013, August 31,
2013, November 30, 2013, February 28, 2014, August 31, 2014, November 30, 2014,
and February 28, 2015, and its Annual Reports on Form 10-K for the fiscal years
ended May 31, 2012, May 31, 2013, and May 31, 2014)”.

(d) Section 5.03(a) of the Credit Agreement is hereby amended and modified by
(i) inserting, immediately following the phrase “each fiscal year of Borrower”
therein, the phrase “beginning with the fiscal year ending May 31, 2014
(provided that, for the fiscal year ending May 31, 2014, such 120 day period
shall not apply and instead the applicable deadline shall be February 28,
2015)”, and (ii) inserting, immediately following the phrase “as a condition to
the removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 5.09)” therein, the phrase “, but other than any qualification or
exception relating to the audit of internal controls for fiscal years 2012 and
earlier”.

(e) Section 5.03(g) of the Credit Agreement is hereby amended and modified in
its entirety as follows:

“(g) annually (not later than the earlier of (i) 10 days after Borrower’s board
of directors approves Borrower’s business plan for a fiscal year, or (ii) 60
days after the end of the fiscal year), copies of Borrower’s business plan, in
the form provided to Borrower’s board of directors, and with underlying
assumptions which are reasonable under the circumstances, for the forthcoming
fiscal year, quarter by quarter, certified by the senior financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby, and, within thirty
(30) days of the Restatement Completion, Borrower shall deliver to Lender a
reconciliation of the financial information included in Borrower’s then current
business plan to the financial information prepared in accordance with GAAP;”

(f) Section 5.03(i) of the Credit Agreement is hereby amended and modified in
its entirety as follows:

“(i) Borrower shall deliver to Lender (a) a copy of its Annual Report on Form
10-K for Borrower’s fiscal year ended May 31, 2014 filed by Borrower with the
United States Securities and Exchange Commission (with the requisite financial
statements contained therein, which shall be audited by Borrower’s independent
certified public accountant (which independent certified public accountant shall
be of recognized national standing) and certified by such independent certified
public accountant (i) to have been prepared in accordance with GAAP, and
(ii) without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 5.09)),
(b) consolidating financial statements of Borrower, prepared by Borrower (to
include balance sheets, profit and loss statements, statements of cash flows,
and reconciliations of net worth) for Borrower’s fiscal years ended May 31, 2012
and May 31, 2013, and (c) a duly completed Compliance Certificate executed by a
senior financial officer of Borrower for Borrower’s fiscal years ended May 31,
2012, May 31, 2013, and May 31, 2014, in each case on or before February 28,
2015; and”

 

6



--------------------------------------------------------------------------------

(g) Section 6.03(b) of the Credit Agreement is hereby amended and modified by
replacing the reference to “Twenty Five Million Dollars ($25,000,000)” contained
therein with “Thirty Five Million Dollars ($35,000,000)”.

(h) Section 7.01(h) of the Credit Agreement is hereby amended and modified in
its entirety as follows:

“(h) One or more judgments, orders, or awards for the payment of money
(including any judgments or orders to pay fines, penalties, or other amounts in
connection with the SEC Investigation, any Restatement-Related Claim, or any
Restatement-Related Delay) involving an aggregate amount of One Million Dollars
($1,000,000.00), or more (except to the extent covered (other than to the extent
of customary deductibles) by insurance pursuant to which the insurer has not
denied coverage) is entered or filed against Borrower or any of its Material
Subsidiaries, or with respect to any of their respective assets, and either
(i) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (ii) enforcement proceedings are commenced upon
such judgment, order, or award.”

(i) Exhibit D to the Credit Agreement is hereby amended and modified in its
entirety in the form of Exhibit A attached hereto.

(j) The Credit Agreement is hereby amended and modified by deleting Schedules 2,
3.04, 5.09(a), 5.09(c), 5.09(d), and 5.09(e) and replacing such Schedules with
the Schedules 2, 3.04, 5.09(a), 5.09(c), 5.09(d), and 5.09(e) attached hereto.

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment:

(a) Lender shall have received this Amendment, duly executed and delivered by
the parties hereto, and the same shall be in full force and effect.

(b) Lender shall have received a fully executed copy of an amendment to the
Second Lien Credit Agreement and the same shall be (i) in form and substance
satisfactory to Lender, and (ii) in full force and effect.

(c) Lender shall have received (i) evidence that Second Lien Lender has funded
an additional $5,000,000 term loan under the Second Lien Loan Documents, and
(ii) a fully executed copy of an amendment to the Intercreditor Agreement and
the same shall be (x) in form and substance satisfactory to Lender, and (y) in
full force and effect.

(d) Lender shall have received an updated Schedule 2 to each Security Agreement,
current as of the date hereof, and in form satisfactory to Lender.

 

7



--------------------------------------------------------------------------------

(e) Lender shall have received an original of the Line of Credit Note in the
form of Exhibit A attached hereto, duly and executed and delivered by Borrower,
and the same shall be in full force and effect.

(f) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).

(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Subsidiary Guarantor, or Lender.

(h) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.

4. Representations and Warranties. Each of Borrower and each Subsidiary
Guarantor hereby represents and warrants to Lender as follows:

(a) It has all requisite power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby.

(b) The execution, delivery, and performance by it of this Amendment (i) has
been duly authorized by all necessary action of Borrower or such Subsidiary
Guarantor, and (ii) do not and will not (A) violate any material provision of
federal, state, or local law or regulation applicable to Borrower or such
Subsidiary Guarantor, the Organizational Documents of Borrower or such
Subsidiary Guarantor, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower or such Subsidiary Guarantor,
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of Borrower or
such Subsidiary Guarantor where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of Borrower or such Subsidiary
Guarantor, other than Permitted Liens, or (D) require any approval of any holder
of Equity Interest of Borrower or such Subsidiary Guarantor or any approval or
consent of any Person under any material agreement of Borrower or such
Subsidiary Guarantor, other than consents or approvals that have been obtained
and that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

(c) This Amendment has been duly executed and delivered by Borrower and such
Subsidiary Guarantor. This Amendment is a party is the legally valid and binding
obligation of Borrower or such Subsidiary Guarantor, enforceable against
Borrower or such Subsidiary Guarantor in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

8



--------------------------------------------------------------------------------

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Subsidiary Guarantor, or Lender.

(e) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.

(f) After giving effect to this Amendment, the representations and warranties in
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).

(g) As of the date hereof, there is (i) no litigation pending that is related to
any Restatement-Related Event, the Restatement Completion, or the NASDAQ Listing
Event, other than as disclosed in Schedule 3.04 to the Credit Agreement (after
giving effect to this Amendment) and (ii) no investigation or proceeding by any
Governmental Authority that is related to any Restatement-Related Event, the
Restatement Completion, or the NASDAQ Listing Event, other than the SEC
Investigation.

5. Payment of Costs and Fees. Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of Lender (including, without
limitation, the reasonable fees and disbursements of outside counsel to Lender)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto.

6. Release.

(a) Borrower hereby acknowledges and agrees that as of February 18, 2014, the
aggregate outstanding principal amount of the indebtedness under the Credit
Agreement and the other Loan Documents (including the Line of Credit Note) was $
$37,523,126.76 and that such principal amount is payable pursuant to the Credit
Agreement and the other Loan Documents as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind.

(b) Effective on the date hereof, each of Borrower and each Subsidiary
Guarantor, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby waives, releases, remises and forever
discharges Lender, each of its Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to Borrower or such Subsidiary Guarantor (each
a “Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world to the date hereof, or now has, against any such Releasee
which relates, directly or indirectly to the Credit Agreement, any other Loan
Document, or to any acts or omissions of any such

 

9



--------------------------------------------------------------------------------

Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in any of the Loan Documents or in this
Amendment. As to each and every Claim released hereunder, Borrower and each
Subsidiary Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every Claim released hereunder, Borrower and each Subsidiary
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of
California), if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.

Borrower and each Subsidiary Guarantor each acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such Claims and agrees that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower and each Subsidiary Guarantor understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

(c) Each of Borrower and each Subsidiary Guarantor, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
If Borrower or any Subsidiary Guarantor or any of its respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

7. Choice of Law; Arbitration. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND ARBITRATION SET FORTH IN SECTIONS 8.12 AND 8.13 OF
THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

8. Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

10



--------------------------------------------------------------------------------

9. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Lender under the Credit Agreement or any other Loan Document. Except for the
amendments to the Credit Agreement expressly set forth herein, the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect. The amendments, consents, waivers and modifications set forth herein
are limited to the specified hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by Borrower remains in
the sole and absolute discretion of Lenders.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment. Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified. Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.

10. Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

11



--------------------------------------------------------------------------------

11. Reaffirmation of Obligations. Borrower and each Subsidiary Guarantor hereby
reaffirms its obligations under each Loan Document to which it is a party, as
amended hereby. Borrower and each Subsidiary Guarantor hereby further ratifies
and reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreements or any other Loan Document, to Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
of Borrower and each Subsidiary Guarantor hereby further does grant to Lender
for the benefit of itself and the Bank Product Providers, a perfected security
interest in the Collateral in order to secure all of its present and future
obligations under the Loan Documents.

12. Ratification. Borrower and each Subsidiary Guarantor hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof and as amended hereby.

13. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

14. Subsidiary Guarantors. Each of the undersigned Subsidiary Guarantors consent
to the amendments to the Credit Agreement and waiver contained herein. Although
the undersigned Subsidiary Guarantors have been informed of the matters set
forth herein with respect to the Credit Agreement and have consented to same,
each Subsidiary Guarantor understands that Lender has no obligation to inform it
of such matters in the future or to seek its acknowledgement or agreement to
future consents or amendments related to the Credit Agreement (other than
Section 8.06), and nothing herein shall create such a duty.

[signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:

 

/s/ Mark Robinson

Name:

  Mark Robinson

Title:

  Chief Financial Officer HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Subsidiary Guarantor

By:

 

/s/ Peter E. Williams III

Name:

  Peter E. Williams III

Title:

  President HUMANCONCEPTS, LLC, a California limited liability company, as a
Subsidiary Guarantor

By:

 

/s/ Peter E. Williams III

Name:

  Peter E. Williams III

Title:

  President WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

By:

 

/s/ Daniel Morihiro

Name:

  Daniel Morihiro

Title:

  Director



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT D TO

CREDIT AGREEMENT

[FORM OF] SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

$40,000,000.00  

Palo Alto, California

                         , 2014

FOR VALUE RECEIVED, the undersigned SABA SOFTWARE, INC., a Delaware corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”) to the Lender’s Account (as defined in the below-defined
Credit Agreement), or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Forty Million Dollars ($40,000,000.00), or so much thereof
as may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after each
definition, any other term defined in this Note shall have the meaning set forth
at the place defined, and any capitalized terms used herein without definition
shall have the meaning set forth in that certain Amended and Restated Credit
Agreement, dated as of June 27, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors party thereto from time to time, and Lender:

“Applicable Margin” means, as of any date of determination, 3.50 percentage
points per annum for the Base Rate and 4.50 percentage points per annum for
LIBOR;

provided that upon the occurrence of a Financial Statement Event, the applicable
margin for the Base Rate or LIBOR, as applicable, shall be set forth in the
following table that corresponds to the most recent First Lien Leverage Ratio
calculation delivered to Lender pursuant to Section 5.03 of the Credit Agreement
(the “First Lien Leverage Ratio Calculation”):

 

Level

  

First Lien Leverage Ratio Calculation

  

Applicable Margin for the Base Rate

  

Applicable Margin for LIBOR

I    If the First Lien Leverage Ratio is less than 2.0:1.0    2.25 percentage
points    3.25 percentage points II    If the First Lien Leverage Ratio is
greater than or equal to 2.0:1.0 and less than to 3.0:1.0    2.75 percentage
points    3.75 percentage points III    If the First Lien Leverage Ratio is
greater than or equal to 3.0:1.0    3.25 percentage points    4.25 percentage
points



--------------------------------------------------------------------------------

provided further that upon the occurrence of a NASDAQ Listing Event, the
applicable margin for the Base Rate or LIBOR, as applicable, shall be set forth
in the following table that corresponds to the most recent First Lien Leverage
Ratio Calculation:

 

Level

  

First Lien Leverage Ratio Calculation

  

Applicable Margin for the Base Rate

  

Applicable Margin for LIBOR

I    If the First Lien Leverage Ratio is less than 2.0:1.0    2.00 percentage
points    3.00 percentage points II    If the First Lien Leverage Ratio is
greater than or equal to 2.0:1.0 and less than to 3.0:1.0    2.50 percentage
points    3.50 percentage points III    If the First Lien Leverage Ratio is
greater than or equal to 3.0:1.0    3.00 percentage points    4.00 percentage
points

If Applicable Margin is calculated based on the First Lien Leverage Ratio
Calculation: (a) it shall be based upon the most recent First Lien Leverage
Ratio Calculation, which will be calculated as of the end of each fiscal quarter
and (b) the Applicable Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Lender of the certified
calculation of the First Lien Leverage Ratio pursuant to Section 5.03 of the
Credit Agreement; provided, that if Borrower fails to provide such certification
when such certification is due, the Applicable Margin shall be set at the margin
in the row styled “Level III” as of the first day of the month following the
date on which the certification was required to be delivered until the date on
which such certification is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such certification, the Applicable Margin shall be
set at the margin based upon the calculations disclosed by such certification.
In the event that the information regarding the First Lien Leverage Ratio
contained in any certificate delivered pursuant to Section 5.03 of the Agreement
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Borrower shall immediately deliver to Lender a correct certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrower shall immediately deliver to Lender
full payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Lender to the affected obligations.



--------------------------------------------------------------------------------

(a) “Base Rate” means, for any day, a fluctuating rate equal to the highest of:
(i) the Prime Rate in effect on such day, (ii) a rate determined by Lender to be
one percent (1.00%) above Daily Three Month LIBOR in effect on such day, and
(iii) the Federal Funds Rate plus one-half percent (0.50%).

(b) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

(c) “Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.

(d) “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

(e) “Fixed Rate Term” means a period commencing on a Business Day and continuing
for one (1), two (2), three (3), or six (6) months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00); and provided further, that no Fixed Rate Term shall
extend beyond the scheduled maturity date hereof. If any Fixed Rate Term would
end on a day which is not a Business Day, then such Fixed Rate Term shall be
extended to the next succeeding Business Day.

(f) “LIBOR” means the greater of:

(x) the rate per annum (rounded upward, if necessary, to the nearest whole 1/8
of 1%) and determined pursuant to the following formula:

 

LIBOR =    Base LIBOR    100%—LIBOR Reserve Percentage

and

(y) 1.25 percent per annum.

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Lender (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Lender for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the Daily One Month LIBOR Rate, as the
Inter-Bank Market Offered Rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of such
loans. Borrower understands and agrees that Lender may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Lender in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.



--------------------------------------------------------------------------------

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Lender for expected changes in such reserve
percentage during the applicable term of this Note.

(g) “Prime Rate” means at any time the rate of interest most recently announced
within Wells Fargo Bank, N.A. at its principal office as its Prime Rate, with
the understanding that the Prime Rate is one of Wells Fargo Bank, N.A.’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Lender may designate.

INTEREST:

(h) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum of the Applicable Margin plus the Base Rate in effect
from time to time, or (ii) at a fixed rate per annum determined by Lender to be
Applicable Margin plus LIBOR in effect on the first day of the applicable Fixed
Rate Term. When interest is determined in relation to the Base Rate, each change
in the rate of interest hereunder shall become effective on the date each Base
Rate change is announced within Lender. With respect to each LIBOR selection
hereunder, Lender is hereby authorized to note the date, principal amount,
interest rate and Fixed Rate Term applicable thereto and any payments made
thereon on Lender’s books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.

(i) Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new Fixed Rate Term designated by Borrower. At any time any portion of this Note
bears interest determined in relation to the Base Rate, Borrower may convert all
or a portion thereof so that it bears interest determined in relation to LIBOR
for a Fixed Rate Term designated by Borrower. At such time as Borrower requests
an advance hereunder or wishes to select a LIBOR option for all or a portion of
the outstanding principal balance hereof, and at the end of each Fixed Rate
Term, Borrower shall give Lender notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection, the length of the applicable Fixed Rate Term. Any such
notice may be given by telephone (or such other electronic method as Lender may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Lender, Borrower provides to Lender written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Lender prior to 10:00 a.m. (California) on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Lender, at its sole option
but without obligation to do so, accepts Borrower’s notice and quotes a fixed
rate to Borrower. If Borrower does not immediately accept a fixed rate when
quoted by Lender, the quoted rate shall expire and any subsequent LIBOR request
from Borrower shall be subject to a redetermination by Lender of the applicable
fixed rate. If no specific designation of interest is made at the time any
advance is requested hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have made a Base Rate interest selection for such advance or
the principal amount to which such Fixed Rate Term applied.

(j) Taxes and Regulatory Costs. (i) Borrower shall pay to Lender immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (A) withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (B) future,



--------------------------------------------------------------------------------

supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, subject to
clause (c)(ii) below, any reasonable allocation made by Lender among its
operations shall be conclusive and binding upon Borrower.

(ii) If claiming reimbursement or compensation under this clause (d), Lender
shall deliver to Borrower a notice of its intent to make such claim. Each such
notice shall be delivered within the 120-day period commencing on the date the
officer of Lender charged with the credit responsibility for Borrower and the
Loan Documents first becomes aware of the specific facts on which such claim is
to be based and shall include a certificate setting forth in reasonable detail
the amount payable to Lender under this clause (c). Notwithstanding any other
provision in this Note or any other Loan Document, Lender shall not be entitled
to any reimbursement or compensation pursuant to this clause (c) for any period
of time prior to such notice if Lender shall have not given notice within such
120-day period. The determination by Lender of any amount due pursuant to this
clause (c) as set forth in a certificate setting forth the calculation thereof
in reasonable detail, shall, in the absence of manifest or demonstrable error,
be final and conclusive and binding on all of the parties hereto.

(iii) Notwithstanding any other provision of this Note or any other Loan
Document, Borrower shall only be liable for additional amounts pursuant to
clause (c) to the extent that Lender has required similarly situated borrowers
or obligors to pay comparable amounts in respect of such increased costs or
reduced returns.

(k) Payment of Interest. Interest accrued on this Note at the Base Rate shall be
payable on the first day of each month, commencing June 1, 2013. Interest
accrued on this Note at LIBOR shall be payable on the last day of each Fixed
Rate Term, but with respect to any Fixed Rate Term that is longer than three
(3) months, interest shall be payable on each successive date three (3) months
after the first day of such Fixed Rate Term.

(l) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Lender’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note,
the Credit Agreement, and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount permitted
pursuant to Section 2.01(a)(i) of the Credit Agreement. The unpaid principal
balance of this Note at any time shall be the total amounts advanced hereunder
by the holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on June 27, 2016.



--------------------------------------------------------------------------------

(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of an
Authorized Person in accordance with the Credit Agreement, any one acting alone,
who are authorized to request Advances and direct the disposition of any
Advances until written notice of the revocation of such authority is received by
the holder at the office designated above. The holder shall have no obligation
to determine whether any person requesting an Advance is or has been authorized
by Borrower.

(c) Application of Payments. All payments credited to principal of this Note
shall be applied first, to the outstanding principal balance of this Note which
bears interest determined in relation to the Base Rate, if any, and second, to
the outstanding principal balance of this Note which bears interest determined
in relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

PREPAYMENT:

(a) Base Rate. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.

(b) LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Lender providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Lender immediately upon demand
a fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Lender
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Lender. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.0%) above
the Base Rate in effect from time to time (computed on the basis of a 360- day
year, actual days elapsed).



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Lender or any other
person) relating to Borrower or any other person or entity.

(b) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California, without regard to principles of
conflicts of laws that would result in the application of the law of any other
jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

SABA SOFTWARE, INC. By:     Name:     Title:    